Case 2:17-cr-20183-MAG-RSW ECF No. 267 filed 12/10/18                   PageID.1143      Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 UNITED STATES OF AMERICA,

        Plaintiff,
 -vs-                                                 Case No. 17-20183
                                                      Hon. MARK A. GOLDSMITH
 D-5, HAROLD LASHAWN NERO,
       Defendant.
 _______________________________________________________________________/

  STIPULATED ORDER TO ALLOW ENHANCED COMPUTER ACCESS TO REVIEW EX-
        TENSIVE DISCOVERY MATERIAL PROVIDED BY THE GOVERNMENT

        The undersigned parties having approved this Stipulated Order, and the Court being fully

 advised in the premises;

        IT IS ORDERED that the Defendant, Harold LaShawn Nero shall be allowed enhanced

 computer access to review the extensive discovery material provided by the Government, in the

 Sanilac County Jail or other facility designated by the U.S. Marshal Service.

        IT IS FURTHER ORDERED that the Sanilac County Jail is authorized to and may per-

 mit Defendant access to the computer provided by Defense counsel once the computer has been

 cleared and pre-loaded as described below at times that are reasonable to be determined by the

 Sanilac County Sheriff

        IT IS FURTHER ORDERED that the computer provided to Defendant shall not contain

 gaming devices on the platform, the internal card for internet access will be disabled, and the

 discovery will be pre-loaded with the Government’s discovery by the Discovery Coordinator,

 Christopher Antone, following the removal of any and all pornographic images by the Discov-

 ery Coordinator.

 SO ORDERED.

 Dated: December 10, 2018                             s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge

                                            Page 1 of 2
Case 2:17-cr-20183-MAG-RSW ECF No. 267 filed 12/10/18       PageID.1144     Page 2 of 2




 By: s/Jerome Gorgan w/ Permission                  By: s/Mark H. Magidson
 JEROME GORGAN                                       MARK H. MAGIDSON
        Assistant U.S. Attorney                            Attorney for Defendant
        211 W. Fort St., Suite 2001                        615 Griswold, Suite 810

 Detroit, MI 48226                                  Detroit, MI 48226
 (313)226-9100                                      (313) 963-4311




                                      Page 2 of 2
